Citation Nr: 1403505	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-34 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to an evaluation in excess of 50 percent for service-connected PTSD and entitlement to TDIU were denied by the Board in February 2010.  The Veteran timely appealed just the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision, based on a Joint Motion for Partial Remand, vacating and remanding the issue of entitlement to TDIU back to the Board for additional development.  In response to Court's action, the Board remanded the issue of entitlement to TDIU to the RO in May 2011 for a psychiatric evaluation and medical opinion on the Veteran's employability.  A psychiatric evaluation was conducted in May 2012, and a medical opinion was obtained in July 2012.  

An opinion on entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2013) was obtained from the Director of VA's Compensation Service in November 2012.   

Because the requested examination and opinion were obtained, there has been substantial compliance with the May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a videoconference hearing before a member of the Board in December 2009, and a transcript of the hearing is of record.  A letter was sent to the Veteran in August 2013 in which it was noted that the Veterans Law Judge (VLJ) who had conducted the videoconference hearing in December 2009 was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing, in accordance with 38 C.F.R. § 20.717 (2013); and the Veteran was told that if no response was received by VA within 30 days of the date that the letter was mailed, the Board would assume that the Veteran did not wish to testify at another Board hearing and would adjudicate the claim based on the evidence of record.  As a timely response was not received by VA, the Board will adjudicate this case based on the evidence currently on file.

Based on a statement received from the Veteran in November 2013, the attorney formerly of record filed a Motion To Withdraw As The Veteran's Representative in November 2013, which was approved by the Board on January 9, 2014.  


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, 50 percent disabling.   

2.  The Veteran has completed three years of college; he last worked full time in December 2004 as a laborer.  

3.  The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2005, prior to adjudication, which informed him of the requirements needed to warrant TDIU.  

In accordance with the requirements of VCAA, the August 2005 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the August 2005 letter.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a June 2006 letter of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  A VA psychiatric examination was conducted in May 2012, a VA opinion was provided in July 2012, and an extraschedular opinion was obtained in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions are adequate for the TDIU issue adjudicated below, as they provide the relevant medical evidence necessary to decide whether the Veteran warrants TDIU based on extraschedular consideration.  Accordingly, there is adequate medical evidence of record to make a determination on the issue decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his December 2009 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative at the time from Veterans of Foreign Wars of the United States.  The representative and the VLJ who conducted the hearing asked questions to ascertain the extent of the Veteran's service-connected PTSD and whether the disability was severe enough to render the Veteran unemployable.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



Analysis of the Claim

The Veteran has contended, including at his December 2009 videoconference hearing, that his service-connected PTSD is severe enough to prevent substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for PTSD, which is assigned a 50 percent rating.   As this rating does not meet the above noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

In this case, an opinion was obtained from the Director of Compensation and Pension Services (Director) in November 2012.  Consequently, the Board may now consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disability alone, taking into consideration his educational and occupational background.  According to information received from the Veteran, he has completed three years of college and last worked full time as a laborer in December 2004.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

VA treatment reports dated in 2005 reveal that mild PTSD was diagnosed in March 2005, and the Veteran's GAF score was 60.  Subsequent GAF scores included 50 in November 2005 and 63 in December 2005.

A VA psychiatric evaluation was conducted in November 2005.  The Veteran complained of nightmares, insomnia, intrusive memories of Vietnam, hypervigilance, exaggerated startle response, and thoughts of wanting to hurt other people.  He was receiving outpatient treatment and taking medication for his PTSD.  On mental status examination, his hygiene was good, his mood was dysphoric, and his affect was flat.  He was alert and oriented.  There was no evidence of gross memory loss or impairment.  The diagnoses were PTSD, chronic; and alcohol abuse, in full remission.  The GAF score was 60.  The examiner concluded that the Veteran continued to endorse chronic symptoms of PTSD that have aversely affected his psychosocial functioning and quality of life.

VA treatment records from February 2006 to January 2008 reveal continued treatment for psychiatric problems.  GAF scores were from 50 to 61.  

According to a July 2006 decision of the Social Security Administration (SSA), the Veteran was granted disability benefits, effective January 1, 2005, with a primary diagnosis of osteoarthrosis and a secondary diagnosis of disorders of the back.

The Veteran reported on VA psychiatric evaluation in March 2008 that his condition was essentially unchanged since the previous VA examination in 2005.  He was still experiencing problems and symptoms of PTSD but seemed to be able to cope with them better now.  He was able to sleep better with his current medications.  He still had nightmares and flashbacks, but he was not as preoccupied with them.  He had continued irritability and moodiness.  He did not like to socialize.  He said that he had to quit work in 2005 due to his back disability but that he was unable to look for a job because he got easily stressed and did not like to be around people in general.  He noted problems with one of his sons.  On mental status evaluation, the Veteran was alert and oriented; he appeared sad and downcast; and there was an underlying tone of anger and irritability.  He expressed a great deal of frustration, and he had a sense of hopelessness.  He continued to report intrusive thoughts; and he had intermittent nightmares and flashbacks.  He had problems with guilt and remorse.  His speech was coherent and goal directed.  His insight and judgment were considered limited.  The assessment was chronic PTSD, and the GAF score was 55-57.  The examiner noted that the Veteran had difficulty maintaining positive and effective interpersonal relationships, including with his immediate family; and he had difficulty adapting to stressful circumstances.
The Veteran testified at his December 2009 videoconference hearing that he had difficulty working mainly due to PTSD; that he did not like to go out in public; that he had a lot of anger and frustration; that he only got about 2-3 hours of sleep a night; that his psychiatric medication interfered with his ability to work; and that he was receiving SSA disability benefits partly due to PTSD, although he later testified that his physical problems were the main reason for his receiving SSA.

According to a May 2012 VA Disability Benefits Questionnaire from a clinical psychologist, the Veteran had PTSD, with a GAF score of 55.  He was considered to have occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran had been the primary caretaker for his mother and that he had lived alone since her death in 2011.  He wrote poetry and hoped to get it published.  He limited his socializing because "most of the guys are drinkers."  He continued to receive psychiatric treatment and to take medication.  His psychiatric symptoms were reported as depressed mood, chronic sleep impairment, and disturbance of motivation and mood.  The Veteran said that he kept the TV on to help him sleep, that his flashbacks were not as bad as they used to be, and that he had an anger problem.  According to the examiner, the Veteran continued to experience chronic symptoms of PTSD without remission; there appeared to be no significant increase in PTSD symptoms since his last VA examination.

According to a July 2012 statement from the psychologist who saw the Veteran in May 2013, the Veteran's PTSD did not render his unemployable, as he was alert and fully oriented; able to communicate effectively in written and spoken language; and able to understand, remember and carry out at least simple instructions.  Additionally, it was noted that his thoughts were logical and goal-directed without evidence of a formal thought disorder.  There was no evidence of any significant memory problems, and his judgment was not impaired.  He did have problems with sleep, irritability, depressed mood with periods of reduced motivation, anxiety, intrusive thoughts, exaggerated startle response, and hypervigilance.  However, his symptoms were not considered so severe that he would be incapable of being employed solely due to symptoms of PTSD.

After review of the record in November 2012, the Director concluded that because the record does not present evidence that the Veteran is unable to secure and follow any gainful occupational by reason of his PTSD, entitlement to TDIU on an extraschedular basis is denied under 38 C.F.R. § 4.16(b).  The Director cited the findings on VA evaluation in June 2012 and noted that the SSA records show that PTSD symptoms were evident and considered during the disability benefits evaluation but were not severe enough to be either the primary or secondary condition that rendered him unemployable.  

As noted above, where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the medical evidence of record does not show that the Veteran' service-connected PTSD results in unemployability.  The VA examiner who reviewed the record and examined the Veteran in May 2012 concluded in a July 2012 opinion that the Veteran's PTSD does not render him unemployable.  Although he had psychiatric problems, including insomnia, depression, and anxiety, these symptoms were not so severe that he would be incapable of being employed solely due to symptoms of PTSD.  In fact, he was alert and fully oriented; able to communicate effectively in written and spoken language; and able to understand, remember and carry out at least simple instructions.  It was noted that his thoughts were logical and goal-directed without evidence of a formal thought disorder.  There was no evidence of any significant memory problems, and his judgment was not impaired.  Moreover, the GAF scores of 55-57 on examination in March 2008 and of 55 on examination in May 2012 are indicative of moderate impairment.  The Director also reviewed the evidence and concluded that the Veteran is not unable to secure and follow any gainful occupational by reason of his PTSD.  There is no medical opinion in favor of the claim.
Although the Veteran testified in December 2009 that he was awarded SSA disability benefits at least in part due to his PTSD, the July 2006 SSA decision included a primary diagnosis of osteoarthrosis and a secondary diagnosis of disorders of the back.  Moreover, the Veteran testified later at his personal hearing that his physical problems were the main reason for the grant of SSA benefits.  He noted on VA examination in March 2008 that he had to quit work in 2005 due to his nonservice-connected back disability.  While the record reflects that the Veteran has some occupational impairment resulting from his service-connected PTSD, as contemplated by his currently assigned 50 percent rating, the evidence does not establish that it alone precludes gainful employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disability, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


